F I L E D
                                                   United States Court of Appeals
                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                          SEP 20 2001
                              TENTH CIRCUIT
                                                     PATRICK FISHER
                                                               Clerk

EDWARD L. PYEATT,

     Plaintiff - Appellant,
                                                No. 01-2102
v.                                     (D.C. No. CV-00-676-MV/DJS)
                                              (D. New Mexico)
JOHN OR JANE DOES; JOHN/JANE
DOE, General Counsel; DARYL
KOSIAK; LINDA NUTT; MIKE
GALLAGER, Administrator, Chavez
County Detention Center; JOHN/JANE
DOE, 1, also known as Capt.
Hernandez, Chavez County Detention
Center; JOHN/JANE DOE, 2, also
known as Lt. Apodaca, Chavez County
Detention Center; J. C.
AUDERWALD, Sergeant, Chavez
County Detention Center; JOHN/JANE
DOE, 3, also known as Sgt. Montez,
Chavez County Detention Center;
MARI MOSCA, R.N., Chavez County
Detention Center; JOHN/JANE DOE,
4, also known as Stewart, RN, Chavez
County Detention Center; M.
ARMSTRONG, Officer, Chavez
County Detention Center; M. REED,
Officer, Chavez County Detention
Center; C. CASTRO, Officer, Chavez
County Detention Center; D.
GARCIA, Officer, Chavez County
Detention Center; O. CORRAC,
Officer, Chavez County Detention
Center; E. CAUSE, Officer, Chavez
County Detention Center; J.
LEDBETTER, Officer, Chavez County
Detention Center; B. PRATHER,
Officer, Chavez County Detention
Center; M. TRUJILLO, Officer,
Chavez County Detention Center; C.
HOFFMAN, Officer, Chavez County
Detention Center; K. SIMMONS,
Officer, Chavez County Detention
Center; M. AGUILAR, Officer,
Chavez County Detention Center; J.
ROGERS, Officer, Chavez County
Detention Center; L. SILVA, Officer,
Chavez County Detention Center; P.
HUDSPETH, Officer, Chavez County
Detention Center; J. STANCH,
Officer, Chavez County Detention
Center; L. LAMPHIER, Officer,
Chavez County Detention Center;
TERRELL TUCKER, County Sheriff;
SHARON BERRY, Deputy County
Sheriff; JOHN/JANE DOES, County
Sheriff Transport Officers; DAVE
FEATHERSTONE, Counseling &
Associates Inc.; VIRGLE HERRIN,
M.D., Chavez County Detention
Center; JAIME MICHEL, M.D.,
Chavez County Detention Center;
WAUTER D. FOSTER, M.D., Chavez
County Detention Center; BILL
DENNIS, Polygrapher; JOHN/JANE
DOE, 5, also known as Frosh,
Detective, Roswell Police Department;
JOHN/JANE DOES, Ambulance and
Emergency Attendants; JOHN/JANE
DOES, Unnamed defts of Eastern New
Mexico Medical Center, Sunrise
Mental Health Unit; JOHN/JANE
DOE, 6, also known as Gervais,
Doctor, Counseling & Associates Inc.;
JOHN/JANE DOES, Unnamed defts of
Counseling & Associates Inc.;


                                        -2-
JOHN/JANE DOES, Unnamed defts of
Las Vegas Mental Facility;
JOHN/JANE DOES, Unnamed defts of
Las Vegas Downtown Hospital &
Clinic; JOHN/JANE DOES, Unnamed
defts of Dona Ana County Detention
Center; JOHN/JANE DOES, Unnamed
dfts of the U.S. Marshal's Service;
JOHN/JANE DOE, 7, also known as
Dr. Landou, Psychiatrist, Torrance
County Detention Center; JOHN/JANE
DOES, Unnamed defts of Torrance
County Detention Center; JOHN/JANE
DOE, 8, also known as Reed,
Psychologist, Torrance County
Detention Center; ADAM KURTZ,
Lawyer; JOHN/JANE DOES,
Unnamed deft of Oklahoma Detention
Transfer Center; JOHN/JANE DOE, 9,
also known as Chandler, Warden,
U.S.P. Beaumont; JOHN/JANE DOES,
Unnamed defts of U.S.P. Beaumont;
C. ADAMS, Doctor, U.S.P. Beaumont;
JOHN/JANE DOE, 10, also known as
Knox, Doctor, U.S.P. Beaumont; S.
KULKARNI, Psychiatrist, U.S.P.
Beaumont; JOHN/JANE DOE, 11, also
known as Palmer, PA, U.S.P.
Beaumont; JOHN/JANE DOE, 12,
Nurse, U.S.P. Beaumont; JOHN/JANE
DOE, 13, also known as Ammos,
Nurse, U.S.P. Beaumont; JOHN/JANE
DOE, 14, also known as MaCarvey,
Nurse, U.S.P. Beaumont; JOHN/JANE
DOES, Unnamed defts of Springfield
Mental Hospital; JOHN/JANE DOE,
15, also known as Denny,
Psychologist, Springfield Mental
Hospital; GARY HILL, Lawyer; JESS


                                      -3-
 COSBY, Lawyer, all defts in their
 individual capacities; JOHN/JANE
 DOE, also known as Capt. Hernandez;
 JOHN/JANE DOES, Guards; JOHN
 DOE, Male RN; ROSWELL POLICE
 DEPARTMENT; CHAVEZ COUNTY
 JAIL; JOHN/JANE DOE, also known
 as Officer Barrela,

          Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      Petitioner Edward L. Pyeatt, a state prisoner proceeding pro se, appeals the

district court’s order denying his motion for reconsideration and three other post-

judgment motions. On May 8, 2000, Mr. Pyeatt filed a § 1983 complaint alleging


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -4-
that he had been subjected to a variety of constitutional deprivations during his

four and one-half years of incarceration in a series of institutions. On August 11,

2000, the district court dismissed Mr. Pyeatt’s original and first amended

complaints for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28

U.S.C. § 1915(e)(2). With leave of the district court, Mr. Pyeatt filed a second

amended complaint on September 1, 2000. On October 17, 2000, the district

court also dismissed the second amended complaint for failure to state a claim.

Mr. Pyeatt appealed that order of dismissal, and this court dismissed that appeal

as jurisdictionally defective on August 17, 2001. More than 10 days after

judgment was entered dismissing the second amended complaint, Mr. Pyeatt filed

four separate motions: (1) “Motion to Reconsider,” which the district court

construed as a Fed. R. Civ. P. 60(b)(6) motion; (2) “Motion to Substanciate (sic)

Machiavellian Torture,” which the district court construed as a brief in support of

the motion to reconsider; (3) a motion to amend; and (4) “Motion to Enter Mature

Tort Claim.” On February 27, 2001, the district court denied all four motions.

      The district court correctly construed Mr. Pyeatt’s motion to reconsider as a

Rule 60(b)(6) motion since it was filed more than ten days after dismissal. We

review a district court’s ruling on a Rule 60(b)(6) motion for an abuse of

discretion. In re Gledhill, 76 F.3d 1070, 1080 (10th Cir. 1996). Rule 60(b)(6)

relief from judgment is within the district court’s discretion and “warranted only


                                         -5-
in exceptional circumstances.” Van Skiver v. United States, 952 F.2d 1241, 1243

(10th Cir. 1991); see also Cashner v. Freedom Stores, 98 F.3d 572, 579 (10th Cir.

1996) (“a district court may grant a Rule 60(b)(6) motion only in extraordinary

circumstances and only when necessary to accomplish justice.”). We will reverse

the district court’s determination only if there is “a complete absence of

reasonable basis” leaving us certain that the district court’s decision is wrong. Id.

Further, denial of a Rule 60(b)(6) motion is not an abuse of discretion where the

motion “basically revisits, albeit in somewhat different forms, the same issues

already addressed and dismissed by the court.” Van Skiver, 952 F.2d at 1243

(quoting Van Skiver v. United States, 751 F. Supp. 1522, 1523 (D. Kan. 1990)).

In his motion, Mr. Pyeatt does not assert any additional relevant information not

already addressed by the district court. Since his motion to reconsider simply

reasserts information considered by the district court in its initial determinations,

Mr. Pyeatt’s motion does not meet the extraordinary circumstances standard

required for Rule 60(b)(6) relief. Having reviewed the briefs and the record in

this case, we cannot say that the district court abused its discretion in denying Mr.

Pyeatt’s “Motion to Reconsider.”

      We review the district court’s decision denying a motion to amend for an

abuse of discretion. Stafford v. Saffle, 34 F.3d 1557, 1560 (10th Cir. 1994). Mr.

Pyeatt’s motion to amend asks the district court to revisit claims previously


                                         -6-
adjudged barred by the applicable statute of limitations or as not ripe for decision.

Further, attached documents to the motion to amend describe events that occurred

outside the State of New Mexico. This information was already considered by the

district court and does not provide a basis for relief. Therefore, the district court

did not abuse its discretion in denying Mr. Pyeatt’s motion to amend.

      Mr. Pyeatt’s “Motion to Enter Mature Tort Claim” asks the district court to

revisit an event that, according to his brief, occurred outside the State of New

Mexico. See Plaintiff’s Motion to Substanciate (sic) Machiavellian Torture, Rec.,

vol. 1, doc. 20, R13 at 2 (alleged injury occurred in Houston, Texas, when Mr.

Pyeatt tripped and fell during a transfer). This motion does not provide any basis

for relief. Therefore, the district court did not err in denying Mr. Pyeatt’s

“Motion to Enter Mature Tort Claim.”

      We have carefully reviewed Mr. Pyeatt’s motions and the record. We

cannot say that the district court abused its discretion in denying Mr. Pyeatt’s

motions. For substantially the same reasons underlying the district court’s

February 27, 2000 Order, we AFFIRM the denial of Mr. Pyeatt’s motions.

      We remind Appellant that because his motion to proceed in forma pauperis

on appeal was denied, he must continue making partial payments on court fees

and costs previously assessed as outlined in the payment order filed May 29,

2001, until such have been paid in full.


                                           -7-
      Entered for the Court


      Monroe G. McKay
      Circuit Judge




-8-